HALL, Judge.
Appellant David Cox appeals his judgment and sentence for resisting a law enforcement officer with force. Appellant raises several issues in this appeal, but we find merit only in his contention that the trial court erred in departing from the sentencing guidelines when imposing sentence upon him.
The trial court wrote as its sole reason for departure that appellant had been classified as a habitual offender. Habitual offender status is an invalid reason for departure from the sentencing guidelines. Whitehead v. State, 498 So.2d 863 (Fla. 1986).
Accordingly, this case is remanded for resentencing within the guidelines. Affirmed in all other respects.
RYDER, A.C.J., and SCHOONOVER, J., concur.